MEMORANDUM OPINION


No. 04-09-00335-CR

Amador M. VALDEZ,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 254407
Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Chief Justice
		Karen Angelini, Justice
		Marialyn Barnard, Justice

Delivered and Filed:   August 31, 2009 

DISMISSED
	The trial court's certification in this appeal states that "this criminal case is a plea-bargain
case, and the defendant has NO right of appeal."  The clerk's record contains a written plea bargain,
and the punishment assessed did not exceed the punishment recommended by the prosecutor and
agreed to by the defendant; therefore, the trial court's certification accurately reflects that the
underlying case is a plea-bargain case.  See Tex. R. App. P. 25.2(a)(2).  

	Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "The appeal must be
dismissed if a certification that shows the defendant has a right of appeal has not been made part of
the record under these rules."  Tex. R. App. P. 25.2(d).  On July 24, 2009, we ordered that this appeal
would be dismissed pursuant to rule 25.2(d) unless an amended trial court certification showing that
the appellant has the right of appeal was made part of the appellate record by August 11, 2009.  See
Tex. R. App. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005);
Daniels v. State, 110 S.W.3d 174 (Tex. App.--San Antonio 2003, no pet.).  No response was filed. 
In the absence of an amended trial court certification showing that the appellant has the right of
appeal, rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, the appeal is dismissed.
							PER CURIAM
DO NOT PUBLISH